Exhibit 10.1

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered into this
     day of             , 2004 by and between Venture Catalyst Incorporated, a
Utah corporation (the “Company”), and                      (“Indemnitee”).

 

Recitals

 

A. Indemnitee performs a valuable service to the Company in his capacity as [a
director/an officer] of the Company.

 

B. The Amended and Restated Articles of Incorporation, as amended (the
“Articles”), and the Amended and Restated Bylaws (the “Bylaws”) of the Company
provide for the indemnification of the officers and directors of the Company as
authorized by the Utah Revised Business Corporation Act (the “Act”).

 

C. The Bylaws and the Act, by their non-exclusive nature, permit contracts
between the Company and the members of its Board of Directors with respect to
indemnification of such directors.

 

D. In accordance with the authorization as provided by the Act, the Company has
purchased or will purchase and maintain a policy or policies of Directors and
Officers Liability Insurance (“D & O Insurance”), covering certain liabilities
which may be incurred by its directors and officers in the performance as
directors of the Company.

 

E. As a result of developments affecting the terms, scope and availability of D
& O Insurance there exists general uncertainty as to the extent of protection
afforded members of the Board of Directors by such D & O Insurance and by
statutory and bylaw indemnification provisions.

 

F. In order to induce Indemnitee to continue to serve as [a director/an officer]
of the Corporation, the Corporation has determined and agreed to enter into this
Agreement with Indemnitee.

 

Agreement

 

NOW, THEREFORE, in consideration of Indemnitee’s continued service as a director
after the date hereof, the parties hereto agree as follows:

 

1. Indemnity of Indemnitee. The Company hereby agrees to hold harmless and
indemnify Indemnitee to the fullest extent authorized or permitted by the
provisions of the Act, as may be amended from time to time.



--------------------------------------------------------------------------------

2. Additional Indemnity. Subject only to the exclusions set forth in Section 3
hereof, the Company hereby further agrees to hold harmless and indemnify
Indemnitee:

 

(a) against any and all expenses (including attorneys’ fees), witness fees,
judgments, fines and amounts paid in settlement actually and reasonably incurred
by Indemnitee in connection with any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative
(including an action by or in the right of the Company) to which Indemnitee is,
was or at any time becomes a party, or is threatened to be made a party, by
reason of the fact that Indemnitee is, was or at any time becomes a director,
officer, employee or agent of the Company, or is or was serving or at any time
serves at the request of the Company as a director, officer, employee or agent
of another corporation, partnership, joint venture, trust, employee benefit plan
or other enterprise; and

 

(b) otherwise to the fullest extent as may be provided to Indemnitee by the
Company under the non-exclusivity provisions of the Bylaws and the Act.

 

3. Limitations on Additional Indemnity. No indemnity pursuant to Section 2
hereof shall be paid by the Company:

 

(a) except to the extent the aggregate of losses to be indemnified thereunder
exceeds the sum of such losses for which the Indemnitee is indemnified pursuant
to Section 1 hereof or pursuant to any D & O Insurance purchased and maintained
by the Company;

 

(b) in respect to remuneration paid to Indemnitee if it shall be determined by a
final judgment or other final adjudication that such remuneration was in
violation of law;

 

(c) on account of any suit in which judgment is rendered against Indemnitee for
an accounting of profits made from the purchase or sale by Indemnitee of
securities of the Company pursuant to the provisions of Section 16(b) of the
Securities Exchange Act of 1934 and amendments thereto or similar provisions of
any federal, state or local statutory law;

 

(d) on account of Indemnitee’s conduct which is finally adjudged to have been
knowingly fraudulent or deliberately dishonest, or to constitute willful
misconduct;

 

(e) on account of Indemnitee’s conduct which is the subject of an action, suit
or proceeding described in Section 7(c)(ii) hereof;

 

(f) on account of any action, claim or proceeding (other than a proceeding
referred to in Section 8(b) hereof) initiated by the Indemnitee unless such
action, claim or proceeding was authorized in the specific case by action of the
Board of Directors; or

 

(g) if a final decision by a Court having jurisdiction in the matter shall
determine that such indemnification is not lawful (and, in this respect, both
the Company and Indemnitee have been advised that the Securities and Exchange
Commission believes that indemnification for liabilities arising under the
federal securities laws is against public policy and is, therefore,
unenforceable and that claims for indemnification should be submitted to
appropriate courts for adjudication).

 

- 2 -



--------------------------------------------------------------------------------

4. Contribution. If the indemnification provided in Sections l and 2 hereof is
unavailable by reason of a Court decision described in Section 3(g) hereof based
on grounds other than any of those set forth in paragraphs (b) through (f) of
Section 3 hereof, then in respect of any threatened, pending or completed
action, suit or proceeding in which the Company is jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding), the
Company shall contribute to the amount of expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement actually and reasonably incurred
and paid or payable by Indemnitee in such proportion as is appropriate to
reflect (i) the relative benefits received by the Company on the one hand and
Indemnitee on the other hand from the transaction from which such action, suit
or proceeding arose, and (ii) the relative fault of the Company on the one hand
and of Indemnitee on the other in connection with the events which resulted in
such expenses, judgments, fines or settlement amounts, as well as any other
relevant equitable considerations. The relative fault of the Company on the one
hand and of Indemnitee on the other shall be determined by reference to, among
other things, the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent the circumstances resulting in such expenses,
judgments, fines or settlement amounts. The Company agrees that it would not be
just and equitable if contribution pursuant to this Section 4 were determined by
pro rata allocation or any other method of allocation which does not take
account of the foregoing equitable considerations.

 

5. Continuation of Obligations. All agreements and obligations of the Company
contained herein shall continue during the period Indemnitee is a director,
officer, employee or agent of the Company (or is or was serving at the request
of the Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise)
and shall continue thereafter so long as Indemnitee shall be subject to any
possible claim or threatened, pending or completed action, suit or proceeding,
whether civil, criminal or investigative, by reason of the fact that Indemnitee
was a director of the Company or was serving in any other capacity referred to
herein.

 

6. Notification and Defense of Claim. Not later than thirty (30) days after
receipt by Indemnitee of notice of the commencement of any action, suit or
proceeding, Indemnitee will, if a claim in respect thereof is to be made against
the Company under this Agreement, notify the Company of the commencement
thereof; but the omission so to notify the Company will not relieve it from any
liability which it may have to Indemnitee otherwise than under this Agreement.
With respect to any such action, suit or proceeding as to which Indemnitee
notifies the Company of the commencement thereof:

 

(a) the Company will be entitled to participate therein at its own expense;

 

(b) except as otherwise provided below, to the extent that it may wish, the
Company, jointly with any other indemnifying party similarly notified, will be
entitled to assume the defense thereof, with counsel reasonably satisfactory to
Indemnitee. After notice from the Company to Indemnitee of its election to
assume the defense thereof, the Company will not be liable to Indemnitee under
this Agreement for any legal or other expenses subsequently incurred by
Indemnitee in connection with the defense thereof other than reasonable costs of
investigation or as otherwise provided below. Indemnitee shall have the right to
employ his own counsel in such action, suit or proceeding but the fees and
expenses of such counsel incurred after notice

 

- 3 -



--------------------------------------------------------------------------------

from the Company of its assumption of the defense thereof shall be at the
expense of Indemnitee unless (i) the employment of counsel by Indemnitee has
been authorized by the Company, (ii) Indemnitee shall have reasonably concluded
that there may be a conflict of interest between the Company and Indemnitee in
the conduct of the defense of such action or (iii) the Company shall not in fact
have employed counsel to assume the defense of such action, in each of which
cases the fees and expenses of Indemnitee’s separate counsel shall be at the
expense of the Company. The Company shall not be entitled to assume the defense
of any action, suit or proceeding brought by or on behalf of the Company or as
to which Indemnitee shall have made the conclusion provided for in (ii) above;
and

 

(c) the Company shall not be liable to indemnify Indemnitee under this Agreement
for any amounts paid in settlement of any action or claim effected without its
written consent. The Company shall be permitted to settle any action except that
it shall not settle any action or claim in any manner which would impose any
penalty or limitation on Indemnitee without Indemnitee’s written consent.
Neither the Company nor Indemnitee will unreasonably withhold its consent to any
proposed settlement.

 

7. Advancement and Repayment of Expenses.

 

(a) In the event that Indemnitee employs his own counsel pursuant to Section
6(b)(i) through (iii) above, the Company shall advance to Indemnitee, prior to
any final disposition of any threatened or pending action, suit or proceeding,
whether civil, criminal, administrative or investigative, any and all reasonable
expenses (including legal fees and expenses) incurred in investigating or
defending any such action, suit or proceeding within ten (10) days after
receiving copies of invoices presented to Indemnitee for such expenses; provided
that, to the extent required by the Act, the payment of expenses in advance of
the final disposition of the proceeding shall be made only (i) upon receipt of
an undertaking by Indemnitee to repay all amounts advanced if it should be
ultimately determined by final judicial decision from which there is no further
right to appeal that Indemnitee is not entitled to be indemnified under this
Agreement or otherwise, (ii) upon receipt of a written affirmation from the
Indemnitee of the Indemnitee’s good faith belief that the Indemnitee has met the
applicable standard of conduct described in Section 16-10a-902 of the Act; and
(iii) the Company’s Board of Directors makes a determination that the facts then
known to the Board would not preclude indemnification under the Act.

 

(b) Notwithstanding the foregoing, the Company shall not be required to advance
such expenses to Indemnitee if Indemnitee (i) commences any action, suit or
proceeding as a plaintiff unless such advance is specifically approved by a
majority of the Board of Directors or (ii) is a party to an action, suit or
proceeding brought by the Company and approved by a majority of the Board of
Directors which alleges willful misappropriation of corporate assets by
Indemnitee, disclosure of confidential information in violation of Indemnitee’s
fiduciary or contractual obligations to the Company, or any other willful and
deliberate breach in bad faith of Indemnitee’s duties to the company or its
shareholders.

 

- 4 -



--------------------------------------------------------------------------------

8. Enforcement.

 

(a) the Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on the Company hereby in order to
induce Indemnitee to serve or to continue to serve as a director of the Company,
and acknowledges that Indemnitee is relying upon this Agreement in continuing in
such capacity.

 

(b) In the event Indemnitee is required to bring any action to enforce rights or
to collect moneys due under this Agreement and is successful in such action, the
Company shall reimburse Indemnitee for all of Indemnitee’s reasonable fees and
expenses in bringing and pursuing such action.

 

9. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all documents required and shall do all acts that
may be necessary to secure such rights and to enable the Company effectively to
bring suit to enforce such rights.

 

10. Non-Exclusivity of Rights. The rights conferred on Indemnitee by this
Agreement shall not be exclusive of any other rights which Indemnitee may have
or hereafter acquire under any statute, provision of the Articles or Bylaws,
agreement, vote of stockholders or directors, or otherwise, both as to action in
his official capacity and as to action in another capacity while holding office.

 

11. Survival-of Rights. The rights conferred on Indemnitee by this Agreement
shall continue after Indemnitee has ceased to be a director, officer, employee
or other agent of the Company and shall inure to the benefit of Indemnitee’s
heirs, executors and administrators.

 

12. Separability. Each of the provisions of this Agreement is a separate and
distinct agreement and independent of the others, so that if any or all of the
provisions hereof shall be held to be invalid or unenforceable for any reason,
such invalidity or unenforceability shall not affect the validity or
enforceability of the other provisions hereof or the obligation of the Company
to indemnify the Indemnitee to the full extent provided by the Bylaws or the
Act.

 

13. Governing Law. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Utah.

 

14. Binding Effect. This Agreement shall be binding upon Indemnitee and upon the
Company, its successors and assigns, and shall inure to the benefit of
Indemnitee, his heirs, personal representatives and assigns and to the benefit
of the Company, its successors and assigns.

 

15. Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless in writing signed by
both parties hereto.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 5 -



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO INDEMNIFICATION AGREEMENT]

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 

COMPANY:

 

VENTURE CATALYST INCORPORATED,

a Utah corporation

   

By:

--------------------------------------------------------------------------------

   

Name:

--------------------------------------------------------------------------------

   

Title:

--------------------------------------------------------------------------------

INDEMNITEE:

 

 

--------------------------------------------------------------------------------

   

[                                         ]

 

- 6 -



--------------------------------------------------------------------------------

SCHEDULE TO EXHIBIT 10.1

 

Venture Catalyst Incorporated entered into Indemnification Agreements with
several officers and directors, each substantially identical to Exhibit 10.1
except that the Indemnitee, the date of the Indemnification Agreements and the
position of the Indemnitees are as follows:

 

Indemnitee

--------------------------------------------------------------------------------

 

Title

--------------------------------------------------------------------------------

 

Date of Agreement

--------------------------------------------------------------------------------

John Farrington

  Director   December 3, 2004

Jana McKeag

  Officer & Director   December 3, 2004

Greg Shay

  Officer & Director   December 3, 2004

Cornelius E. (“Neil”) Smyth

  Director   December 3, 2004

L. Donald Speer, II

  Officer & Director   December 3, 2004

Andrew B. Laub

  Officer   December 3, 2004

Kevin McIntosh

  Officer   December 3, 2004

Javier Saenz

  Officer   December 3, 2004